IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                      Assigned on Briefs, September 20, 2004

        IN RE: ESTATE OF BARSHA ELLA ROYSTON, DECEASED

                Direct Appeal from the Chancery Court for Sullivan County
                   No. P-97-09062    Hon. Richard E. Ladd, Chancellor



              No. E2004-00963-COA-R3-CV - FILED SEPTEMBER 29, 2004



Appellant has appealed before final judgment was entered. We dismiss the appeal.


Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.


William Harold Royston, Appellee, pro se.

Johnny Royston, Appellant, pro se.




                                            OPINION


              This is an action brought by one of the heirs of the deceased.

              The Clerk and Master entered this Order in the Estate:

                     In the matter of the Final Accounting in the estate of Barsha Ella Royston,
              deceased, it appearing to the Clerk and Master this 16th day of February 2004 William
              Harold Royston, the Administrator of the Estate of Barsha Ellen Royston, having
              made a final report, which is unexcepted to, and that the estate has been completely
              administered.
                      IT IS, THEREFORE, ORDERED that the Administrator be and is hereby
               discharged upon payment to the heirs of their share, and the Sureties on his bond, if
               any, are also released from further obligation in connection with the matters
               involved. The Administrator will pay the share of Jamie Royston and Mary Royston
               into court as they cannot be located.

                       The personal representative charged no fee.

               Apparently, this Order was furnished the appellant by certified mail which was signed
for by the Warden at Roane Mountain on February 18, 2004. On March 5, 2004, the appellant filed
what amounts to exceptions to the Report by the Clerk and Master in the Estate. Subsequently, it
appears that documentation supporting the administration of the Estate was filed by the
administrator. However, the record before us does not establish that the Court ruled on the
exceptions to the Order entered by the Clerk and Master. See, Tenn. Code Ann. § 30-2-607, and
Tenn. R. Civ. P. 53.05.

               Since the parties are pro se, we are unaware of whether the Trial Court ruled on the
exceptions to the Report by the Clerk and Master. There is no final judgment in the record. The
appeal must lie from a final Judgment. Tenn. R. App. P. 3(a).

               Accordingly, we dismiss the Appeal filed by appellant.

               The cost of the appeal is assessed against the appellant, Johnny Royston.



                                                      ______________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.




                                                -2-